In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-20-00212-CV

TONI MARIE BULLOCK, Appellant                 §   On Appeal from the 17th District Court

                                              §   of Tarrant County (017-312640-19)
V.
                                              §   May 20, 2021

THE UNIVERSITY OF TEXAS AT                    §   Memorandum Opinion by Justice Womack
ARLINGTON, Appellee

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant Toni Marie Bullock shall bear the costs of

this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Dana Womack
                                           Justice Dana Womack